Citation Nr: 1456104	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-28 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to May 16, 2012, and in excess of 20 percent since, for a right knee disorder, status post partial lateral meniscectomy, with, scars, chondromalacia, and effusion.

2.  Entitlement to an initial rating in excess of 10 percent prior to May 16, 2012, and to compensable rating (a rating in excess of 0 percent) since, for right knee instability, status post partial lateral meniscectomy.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In January 2009, the RO denied an increased rating in excess of 10 percent under Diagnostic Code (DC) 5259-5261 for the right knee disorder, status post partial lateral meniscectomy, with chondromalacia and scars.  The RO also awarded a separate rating of 10 percent under DC 5257 for right knee laxity, status post partial lateral meniscectomy, effective from September 22, 2008.  New and material evidence was received within one year of the January 2009 rating decision.  See VA outpatient treatment record, dated May 11, 2009; 38 C.F.R. § 3.156(b) (2014).  In January 2011, the RO readjudicated the right knee rating claims and confirmed the 10 percent ratings.  Additionally, the RO denied service connection for a left knee disorder.  The Veteran perfected an appeal.

Subsequently, in an August 2012 rating decision, the RO granted an increased, 20 percent evaluation under DC 5259-5258 for the right knee disorder, status post partial lateral meniscectomy, with scars, chondromalacia, and effusion, effective May 16, 2012.  The RO also reduced the initial 10 percent evaluation under DC 5257 for the Veteran's right knee instability, status post partial lateral meniscectomy, to 0 percent (noncompensable), also effective May 16, 2012.  

In that August 2012 Rating decision, the RO additionally granted service connection for a left knee disorder and assigned a noncompensable rating effective August 9, 2010.  This represents a full grant of the benefits sought on appeal with respect to the left knee.  Therefore, this issue is no longer before the Board. 

In May 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, evidence has been associated with the record indicating that he has been unemployed or has had only sporadic, part-time employment, so possibly marginal employment, throughout the pendency of his claim, and that he is unable to maintain more substantial employment due, at least in part, to symptoms of his service-connected knee disabilities.  See 38 C.F.R. § 4.16.  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, the issue has been added as an additional subject for current appellate consideration.  See Rice, 22 Vet. App.at 453-54.

The Virtual VA paperless claims processing system contains additional records pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, additional development is necessary in order to fully and fairly adjudicate the Veteran's claims.

At his May 2014 Board hearing, the Veteran testified that he had recently undergone VA treatment for his right knee, and was scheduled to have further testing and evaluation done later that same month.  The record reflects that the Veteran was undergoing treatment for his knee disorders at the Eastern Colorado VA Healthcare System, including at the Colorado Springs Community Based Outpatient Clinic (CBOC), the Pueblo CBOC, and the Denver VA Medical Center (VAMC).  VA has a duty to assist the Veteran in obtaining records held by a Federal agency such as treatment records from a VA facility.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

In the Veteran's case, no records of VA treatment dated since August 2013 have been associated with the claims file.  At the hearing, the Veteran specifically stated that he had received recent VA treatment, including x-rays, and that his VA treating physician had scheduled an MRI to further assess his right knee pathology within two weeks from the date of the hearing, so in May 2014.  Thus, the evidence suggests that there are outstanding records of VA treatment that are potentially relevant to his increased rating claims.  The record was held open for a period of 30 days following the Board hearing so as to allow the Veteran and his representative the opportunity to submit the identified VA treatment records; however, no evidence has been received since the hearing.  Therefore, the claim must be remanded to obtain the outstanding VA treatment records from the Eastern Colorado VA Healthcare System.

A VA compensation examination in connection with the Veteran's right knee claims was conducted in May 2012.  At his Board hearing, the Veteran testified that his right knee symptomatology had increased in severity since the time of that examination.  Given that the last VA examination was conducted more than two years ago, and considering the Veteran's assertion that the symptoms of his service-connected right knee disabilities have worsened, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current nature and severity of any and all disorders affecting his right knee, including the service-connected right knee disorder, status post partial lateral meniscectomy, with chondromalacia, scars, and effusion, and his service-connected right knee instability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).

Finally, as noted in the introduction above, a request for a TDIU was raised during the appeal of the increased rating for his right knee disorders, and it is part of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. 447, 454 (2009).  Specifically, during the May 2014 Board hearing, the Veteran testified that he is currently unemployed and is unable to maintain regular employment as a result of his service-connected knee disorders.  He further maintained that his knee disability precluded any manual labor, which was the only type of occupation for which he was qualified, given his level of education, employment history, and vocational attainment.  This testimony reasonably raises the issue of entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).

However, because the issue of entitlement to TDIU is dependent on the outcome of the increased rating claims that are remanded herein since any potential grant of the remanded issues could result in a higher overall disability rating, it is intertwined with the other claims.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  Thus, a remand of this issue is also necessary.

On remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim and to clarify whether he wishes to pursue this claim.  If so, the AOJ may decide to obtain further information concerning the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the claim.  After all appropriate development has been completed, the TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable. 

The Board notes that, for the time period at issue, the Veteran's currently assigned disability ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  Notably, the Board is prohibited from assigning a TDIU on an extraschedular basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, on remand, if the Veteran wishes to pursue the claim but continues to fail to meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should consider whether referral for extraschedular consideration is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for a TDIU.  The RO/AMC should also ascertain whether the Veteran wishes to pursue a TDIU claim. In the event that he does, provide the Veteran a TDIU application form for completion (VA Form 21-8940) and proceed with further action as described herein.  In the event that he does not, this should be annotated for the file and no further action is required.

2.  Make arrangements to obtain the Veteran's complete VA treatment records from the Eastern Colorado VA Healthcare System, dated since August 2013.  

3.  Then, schedule the Veteran for a VA orthopedic examination to address the nature and current severity of his right knee condition(s).  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.

The entire claims file and a copy of this must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  

The examiner must identify and describe in detail all current pathology associated with the Veteran's service-connected right knee disorders, status post partial lateral meniscectomy, with chondromalacia, scars, and effusion, and his service-connected right knee instability.  

*  The examiner should provide the ranges of motion of the Veteran's right knee in degrees.  The examiner should also note whether - upon repetitive motion of the Veteran's right knee - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly.  All limitation of function must be identified.

*  The examiner should state whether there is recurrent subluxation or lateral instability, and, if so, whether disability manifested by recurrent subluxation or lateral instability is best characterized as "slight," "moderate," or "severe."

*  The examiner should state whether the semilunar cartilage is dislocated, and whether there are frequent episodes of locking, pain, or effusion into the joint.

*  The examiner should also fully describe the scars associated with the right knee surgery(ies).

* The examiner should describe the functional impairment associated with the Veteran's right and left knee disorders, particularly with respect to his ability to obtain and retain substantially gainful employment.

A complete rationale for all opinions must be provided.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on the merits, including the issue of entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




